350 S.W.3d 67 (2011)
Ashley WALDEMER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73595.
Missouri Court of Appeals, Western District.
October 11, 2011.
Ashley Waldemer, Leavenworth, KS, Acting Pro Se.
Leah B. Williamson, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Ashley Waldemer appeals the Labor and Industrial Relations Commission's decision *68 affirming the appeals tribunal's decision to dismiss her appeal for failure to appear at the hearing. We affirm. Rule 84.16(b).